     Case 4:19-cv-00238 Document 51 Filed on 05/08/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                May 08, 2020
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

KAREM MAGHAREH, ET AL.,                §
                                       §
         Plaintiffs.                   §
                                       §
VS.                                    §       CIVIL ACTION NO. 4:19–CV–00238
                                       §
ALEX AZAR, in his official capacity as §
SECRETARY, DEPARTMENT OF               §
HEALTH AND HUMAN SERVICES, §
                                       §
         Defendant.                    §

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      On April 8, 2020, United States Magistrate Judge Andrew M. Edison filed a

Memorandum and Recommendation (Dkt. 45) recommending that that Plaintiffs’ Motion

for Summary Judgment (Dkt.37) be GRANTED and Defendant’s Motion for Summary

Judgment (Dkt. 38) be DENIED.

      On April 22, 2020, Defendant filed his Objections. See Dkt. 49. On May 6, 2020,

Plaintiffs filed their response to Defendant’s Objections. See Dkt. 50. In accordance

with 28 U.S.C. § 636(b)(1)(C), this Court is required to “make a de novo determination

of those portions of the [magistrate judge’s] report or specified proposed findings or

recommendations to which objection [has been] made.” After conducting this de novo

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).
    Case 4:19-cv-00238 Document 51 Filed on 05/08/20 in TXSD Page 2 of 2



      The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s

Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

          Judge Edison’s Memorandum and Recommendation (Dkt. 45) is
           APPROVED AND ADOPTED in its entirety as the holding of the
           Court;

          Plaintiffs’ Motion for Summary Judgment (Dkt. 37) is GRANTED;

          Defendant’s Motion for Summary Judgment (Dkt. 38) is DENIED;

          The decision of ALJ Thomas is REVERSED; and

          The case is REMANDED to the Department of Health and Human
           Services for reconsideration in accordance with this opinion and
           applicable law.

            It is so ORDERED.

      SIGNED at Houston, Texas, this 8th day of May, 2020.


                                         ___________________________________
                                         GEORGE C. HANKS, JR.
                                         UNITED STATES DISTRICT JUDGE




                                         2
